EXHIBIT Astrata Group Commences North American Operations Astrata Targets U.S.-based Vehicle Fleet Management & Home Land Security As Initial Markets Costa Mesa, CA, December 3, 2008, Astrata Group (OTCBB:ATTG) today announced that it has entered into the North American markets through a newly formed joint venture company with Colorado-based PassTime™.PassTime is a premier provider of code-based, wireless and GSM technologies used in high technology payment solutions for the finance industry and specifically with automotive sales and leasing. The new company, which will be majority owned and controlled by Astrata, will be known as PassTime Telematics Inc. (An Astrata Group Company), and will target the growing U.S. Vehicle Fleet and Asset Tracking along with Home Land Security markets using Astrata’s range of advanced GPS tracking and PassTime’s Customer Management Solutions. PassTime has over 400,000 telematics devices installed in the United States. These products range from basic ignition control systems for sub-prime auto payment assurance to advanced personal vehicle management units. The company is deeply involved with all of the value chain partners that are integral to the deployment of wireless telematics systems including the sales channels, network operators and financing companies. Coincident with the joint venture, Astrata also announced the following organizational changes which management deemed required to appropriately manage Astrata’s newly announced entry into the North American markets while continuing to grow its customer base abroad: Executive Chairman, Anthony Harrison will assume the role of Chairman And Chief Executive Officer.Martin Euler will assume the position of President and Chief Operating Officer.Henry Negron is appointed Chief Technology Officer. Astrata Chairman and CEO, Anthony Harrison stated, “Astrata has been looking for the right company to partner with in the U.S. to implement its strategic growth plans. PassTime is an excellent match and will give us the infrastructure from which to develop the Astrata brand in the U.S. PassTime’s extensive dealer network will enable the new company to achieve critical mass in some very interesting new markets, which we will report on in the New Year. Our reorganization helps us better facilitate and support this new operation with Martin Euler overseeing the new U.S. business as well as managing our U.S. based IR/PR organization, financing and M&A activities. I will now be based mainly in Singapore managing our core team and specifically overseeing the previously announced $100m ‘classified’ contract which is now approaching the main delivery stage,” Harrison added. PassTime Founder and CEO, Stan Schwarz commented: “We have been in discussions with Astrata since the beginning of this year and have been very impressed with their technology, experts and management. We have a significant user base of over 400,000 in North America. Our market presence combined with Astrata’s advanced technology allows us to leverage this profile into new opportunities. We are very excited about this new venture and I look forward to taking on the role of President for the new company and growing the American operations.” Astrata also announced today the appointment of Henry Negron as Chief Technology Officer. Negron is an electrical engineer and a highly experienced senior manager. Formerly with Motorola for twenty-seven years, he worked in various leadership positions across the U.S., Europe and Asia spanning R&D, product development and validation. He has a strong track record of product delivery in 2-way radio, paging and cellular markets. Henry is based at Astrata’s R&D/Engineering facility in Singapore. In addition, Astrata has established a new Consulting and Professional Services business unit, which will focus on Government funded projects mainly in the Home Land Security & Safety arena. Mike Hemming, will be heading up this business, which includes the recently announced global Shell agreement.Mike has considerable experience in the fields of satellite positioning, communications & imagery and associated technologies.
